DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed 14 June 2019.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 June 2019 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18-19 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. (US 20180335777 A1) in view of Chen et al. (US 20150304851 A1).

In regards to Claims 1, 8, and 15, Gibbs discloses:
(A system/non-transitory computer readable medium configured to perform at least:) A method, comprising: receiving, at a server, a request for a service associated with a transport (See Gibbs: Para. [0030] – “If the determined period of idle time exceeds a threshold value, the autonomous vehicle or connected electronic device may generate and transmit a parking location request (step 202), and a parking system server will receive the request.”), 
the request including an identifier associated with a first user and the transport (See Gibbs: Para. [0030] – “The parking location request may include data such as an identifier for the autonomous vehicle, a current location of the autonomous vehicle (as detected by the vehicle's GPS system), the determined idle period, the location and scheduled starting time for the next service request (or, if no next service request is scheduled, an indication of that fact), and/or other data.” – Gibbs discloses a request including an identifier for an autonomous vehicle. It is known to one of ordinary skill in the art that all currently produced vehicles perform functions at the behest of a user/entity. Therefore, Gibbs inherently discloses an identifier associated with a user); and 
authorizing, by the server, the service when the transport is proximate to an object that provides the service (See Gibbs: Para. [0035] – “After the autonomous vehicle has identified an available parking space in the destination zone and/or moved into the space, the autonomous vehicle will generate a parking transaction request and send it to either the parking system server or a parking service provider server (step 211). In response to receiving the parking transaction request, the receiving server will initiate a parking transaction with a parking service provider to authorize the autonomous vehicle to park in the designated zone for a period of time (step 212).”).

Gibbs fails to explicitly disclose:
Authorizing, by the server, the service when a device associated with a second user is proximate to an object that provides the service

However, in a similar field of endeavor, Chen discloses:
Authorizing, by the server, the service when a device associated with a second user is proximate to an object that provides the service (See Chen: Para. [0060-0061] – “In one or more implementations, the portable authorization device 102 may monitor the received signal strength indicator (RSSI) from the service accessor device 104A to determine if the service accessor device 104A is in proximity of the portable authorization device 102. The portable authorization device 102 may notify the service provider server 110A when the service accessor device 104A is not proximal to the portable authorization device 102 (e.g., RSSI<−90 dB) … In response to the request, the portable authorization device 102 authenticates with the service, e.g. via the service provider server 110A, using at least the identifier and the key assigned by the service provider server 110A (410).” – Chen discloses authorizing/authenticating a service when a device associated with a user of the service, in possession of the device, is proximate)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the authorization process dependent on proximity of a transport as disclosed by Gibbs to additionally, include the authorization condition of proximity of a device associated with another user as an additional authorization condition in order to improve the overall security of the system by adding an additional layer of authentication/verification prior to providing the requested service.

In regards to Claims 2, 9, and 16, the combination of Gibbs and Chen discloses:
The method of claim 1, further comprising authorizing the service based on at least one of: when the transport and the device are proximate; when the transport is associated with the service; and when the first user authorizes the service (See Chen: Para. [0014] – “The portable authorization device may notify the service when the user is no longer within proximity of the .

In regards to Claims 4, 11, and 18, the combination of Gibbs and Chen discloses:
The method of claim 1, further comprising authorizing payment for the service by at least one of the device and the server (See Gibbs: Para. [0035] – “After the autonomous vehicle has identified an available parking space in the destination zone and/or moved into the space, the autonomous vehicle will generate a parking transaction request and send it to either the parking system server or a parking service provider server (step 211). In response to receiving the parking transaction request, the receiving server will initiate a parking transaction with a parking service provider to authorize the autonomous vehicle to park in the designated zone for a period of time (step 212).”).

In regards to Claims 5, 12, and 19, the combination of Gibbs and Chen discloses:
The method of claim 1, wherein the request is sent from the device (See Chen: Para. [0058] – “The portable authorization device 102 receives a request to access service, e.g. provided by the service provider server 110A, from a proximal service accessor device 104A (408)”).

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs in view of Chen in further view of Prasad et al. (US 11032286 B1)


In regards to Claims 3, 10, and 17, the combination of Gibbs and Chen discloses the method of claim 1 but fails to explicitly disclose:
further comprising determining that the identifier is associated with the second user.

However, in a similar field of endeavor, Prasad discloses:
further comprising determining that an identifier is associated with a specific user (See Prasad: col. 13, lines 61-62 – “the backend system may determine whether or not the identifier is associated with the user's profile”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method to determine association between an identifier and a specific user as disclosed by Prasad as an additional condition for authentication by ensuring that the received identifier is associated with the user of the device as disclosed by the combination of Gibbs and Chen in order to further increase the security strength of the system by adding additional conditions to ensure that only associated users can access the requested service.

Claims 3, 7, 10, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs in view of Chen in further view of Balaraman et al. (US 20190164157 A1).

In regards to Claims 6, 13, and 10, the combination of Gibbs and Chen discloses the method of claims 1 but fails to explicitly disclose:
further comprising: invoking a smart contract stored in a distributed ledger responsive to the authorizing of the service; 
wherein the smart contract comprises information related to at least one of the server, the request, the service, the transport, the identifier, the first user, the device, the second user, and the object; and 
wherein the distributed ledger is stored in the server.

However, in a similar field of endeavor, Balaraman discloses:
further comprising: invoking a smart contract stored in a distributed ledger responsive to the authorizing of the service (See Balaraman: Para. [0042] – “Issuer authorization system 140 may query issuer repository to determine the merchant public key and smart contract based on the merchant ID, and/or the user public key based on the transaction account number identified during the purchase transaction. Issuer repository 135 returns data to issuer authorization system 140 based on the query (step 413). For example, issuer repository 135 may return the merchant public key, the smart contract, and the user public key back to issuer authorization system 140. Issuer authorization system 140 invokes the smart contract (step 415). Issuer authorization system 140 may invoke the smart contract returned in step 413 and may pass parameters relating to the transaction, including the user public key, the transaction ID, or the like.” - Balaraman discloses the invocation of a smart contract stored on a blockchain in response to an authorization request); 
wherein the smart contract comprises information related to at least one of the server, the request, the service, the transport, the identifier, the first user, the device, the second user, and the object; and 
wherein the distributed ledger is stored in the server (See Balaraman: Para. [0007] – “The selected smart contract comprises a return policy, a refund policy, a partial payment schedule, a full payment workflow, a service deployment schedule, or a product delivery schedule” – Balaraman discloses a smart contract comprising information regarding the service, specifically a service deployment schedule).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the service providing method through the invocation of a smart contract stored on Balaraman to provide the service in response to payment disclosed by the combination of Gibbs and Chen in order to improve both the efficiency as well as the security of the system by both utilizing the automated nature of smart contract to provide faster service and leveraging the inherent security benefits of blockchain due to its encryption properties allowing for inherent obfuscation of data.

In regards to Claims 7 and 14, the combination of Gibbs, Chen, and Balaraman discloses:
The method of claim 6, wherein the smart contract comprises one or more of: a date of the service; a location of the service; a time of the service; and a payment for the service (See Balaraman: Para. [0007] – “The selected smart contract comprises a return policy, a refund policy, a partial payment schedule, a full payment workflow, a service deployment schedule, or a product delivery schedule”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Truong et al. (US 10282684 B2) discloses a system for performing operations based on location data provided by a mobile computing device. Specifically, the system determines the location of the mobile computing device in relation location of the service being rendered.
Madaan (US 20200005557 A1) discloses system and methods for short range communications for specific device identification during multi-device proximity. Specifically for the purpose of detecting proximity of two devices for the purpose of providing a requested service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 570-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3699 

/JAMIE R KUCAB/Primary Examiner, Art Unit 3699